Citation Nr: 1510794	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  95-24 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extraschedular rating for spondylolisthesis at L4-L5.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964 and from December 1964 to December 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2010, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  In July 2012, the Board remanded the issues remaining on appeal for additional development.  


FINDINGS OF FACT

1.  An exceptional disability picture for the Veteran's service-connected spondylolisthesis at L4-L5 is not shown by the evidence of record.  

2.  Service connection is currently in effect for spondylolisthesis at L4-L5, rated 40 percent; radiculopathy, right lower extremity associated with spondylolisthesis at L4-L5, rated 10 percent; and radiculopathy, left lower extremity associated with spondylolisthesis at L4-L5, rated 10 percent.  The combined disability rating is 50 percent.

3.  The evidence shows that the Veteran's service-connected disabilities, standing alone, are not of such severity as to effectively preclude substantially gainful employment consistent with the Veteran's education and occupational experience; and an exceptional factor that takes the case outside the norm is not present.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for spondylolisthesis at L4-L5 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2014).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014).  By correspondence dated in July 2012, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain the evidence.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent July 2014 supplemental statement of the case.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim in July 2012.  Thus, the Board finds that VA has satisfied the duty to assist.  

Extraschedular Consideration

The Veteran contends that the severity of his symptoms regarding his service-connected spondylolisthesis at L4-L5 presents an exceptional disability picture which is not adequately covered by the available schedular evaluations.  The Veteran's primary symptoms upon his most recent examination in July 2012 include pain, limitation of motion, instability of station, and interference with sitting, standing, and/or weight bearing.  The Veteran also has mild radiculopathy of the bilateral lower extremities for which he is service connected at 10 percent each.  The Veteran was noted to have Intervertebral Disc Syndrome (IVDS) with no incapacitating episodes in the past 12 months.

The Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected back disability are adequate in this case.  The Veteran's primary back symptoms include pain, limitation of motion, and neurologic impairment, all of which are specifically contemplated by the assigned schedular ratings.  Moreover, there is nothing unique or unusual about the Veteran's back disability.  Moreover, to the extent he experiences flare-ups, the schedular rating considers situations in which flare-ups require bed rest.  In essence, the Veteran has not described any unique symptoms, and the fact remains that the Veteran is assigned a high schedular rating in acknowledgement of the considerable back impairment he experiences.  Although the Veteran's back disability is a severe impairment and impairs his ability to work, the July 2012 VA examiner found that the Veteran's service-connected back disability would not be responsible for marked interference with employment, nor would it prevent substantially gainful employment.  

The Board has also considered whether a higher, alternative schedular evaluation is warranted for IVDS based on incapacitating episodes.  38 C.F.R. § 4.71a (2014).  As the Veteran was shown in July 2012 to have had no incapacitating episodes within the past 12 months, a higher rating for IVDS based on incapacitating episodes is not warranted.  

As such, the assigned schedular evaluation is considered to adequately describe the Veteran's spondylolisthesis disability and a referral for extraschedular consideration is not warranted.

Entitlement to a TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2014).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  See 38 C.F.R. § 4.16(a).


Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16(a).  

Merits of the Claim

The Veteran contends that he is unable to maintain gainful employment due to his service-connected back disability.  On his September 1996 claim for compensation for unemployability, the Veteran stated that his back condition prevented him from securing or following any substantially gainful employment.  

After a review of all the evidence, the Board concludes that entitlement to a TDIU is not warranted for any period.  The Veteran has three service-connected disabilities: a low back disability, rated as 40 percent disabling; radiculopathy of the left lower extremity, rated as 10 percent disabling; and radiculopathy of the right lower extremity, rated as 10 percent disabling.  The Veteran does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration for TDIU because, while he has at least one disability that is rated at 40 percent or more, there still needs to be a combined rating of 70 percent to meet the schedular criteria under 38 C.F.R. § 4.16(a) for consideration for a TDIU.  Those criteria are not met here.  

A TDIU may also be assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

A July 1993 VA treatment note reflects that due to back pain the Veteran cannot work on jobs that require heavy lifting more than 20 pounds or bending indefinitely.  There were no further comments regarding employment made at that time.  An October 1993 adjudication report for state disability noted the Veteran reported that his primary occupation had been in the construction field as a laborer and carpenter.  He also reported that he had training as a window washer, and brief experiences as a security guard, mechanic, and service station attendant.  At the end of the assessment, the adjudicator suggested the Veteran would benefit from job skills training and job placement support.

In his September 1996 Application for Increased Compensation Based on Unemployability, the Veteran reported he had a high school diploma and training as a slot mechanic.  He also reported that his last steady full-time employment was in November 1993 as a shop man.  

In January 2003, the Veteran was granted entitlement to nonservice-connected pension based on the level of disability and other factors, such as age, education, and occupational background.  

The pertinent private medical evidence of record includes no opinion that the Veteran is unemployable due to his back disability.  A September 2004 statement from Dr. A.Y. reflects that the Veteran's various medical problems prevent him from performing work related tasks.  There is no further description identifying which medical problems prevented work tasks nor what type of work related tasks are prevented.  In a May 2006 statement, Dr. A.Y. noted that the Veteran had numerous complaints that began after a 2003 motor vehicle accident, and that he would benefit from treatment for these problems.  Again, there is no mention of the effect of those problems on the Veteran's ability to work.  An August 2009 statement from Dr. P.R. noted that the Veteran had been seen and treated with a lumbosacral immobilizer without much success in regards to his pain relief.  Dr. P.R. stated that he advised the Veteran not to wear the brace as it might be detrimental.  No comment was provided as to the Veteran's employability in relation to his back disability.  A November 2011 letter from Dr. P.R. noted that the Veteran's July 2011 magnetic resonance imaging (MRI) showed significant degenerative disc disease throughout the lumbar spine and that electromyography (EMG) was basically within normal limits.  The Veteran was informed that if he continued to have problems pain management was suggested.  There was no reference to the Veteran's employability in relation to his back disability.

The Veteran has reported that he received Social Security payments; however, an inquiry to the Social Security Administration (SSA) yielded a response that the medical records were no longer part of SSA's records.  Additionally, August 2004 and August 2012 requests for SSA records yielded replies that the records had since been destroyed.  

The Veteran has had several VA examinations throughout the appeals period without opinion indicating that his service-connected disabilities have rendered him unable to secure or follow any substantially gainful employment.  A November 2010 VA examination report noted that the Veteran had retired form his usual occupation in construction in 1982 due to low back pain, apparently based on the Veteran's reporting rather than the opinion of the examiner.  As it was unclear whether the statement represented the opinion of the examiner or was merely recorded information reported by the Veteran, the issue was remanded for an opinion.  As a result, in July 2012 the VA examiner opined that, based on all the available information in the claims file, the Veteran's disc desiccation was consistent with age and that the Veteran's spondylolisthesis continued to be grade I, unchanged from previous exams, and, therefore, would not be responsible for marked interference with employment, nor would it prevent substantially gainful employment.

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities have not rendered him unable to obtain or maintain substantially gainful employment.  As noted above, the Veteran is service connected for a low back disability, rated as 40 percent disabling; radiculopathy of the left lower extremity, rated as 10 percent disabling; and radiculopathy of the right lower extremity, rated as 10 percent disabling.  

There are no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected conditions or that he is incapable of doing any type of productive work.  The medical evidence shows that although the Veteran may be limited in his abilities by the service-connected disabilities, they are not of sufficient severity to result in unemployment.  A July 1993 VA treatment note reflects the placement of lifting and bending restrictions on the Veteran, but did not opine that the Veteran was unemployable.  There is also no medical opinion that he is physically incapable of performing sedentary work.  Moreover, it is important to note that the January 2003 grant of nonservice-connected pension described above was predicated on the impairment caused by various factors including nonservice-connected disabilities.  Only the Veteran's service connected disabilities and only the impairment from such disabilities can be considered for TDIU.

The Board acknowledges the Veteran's assertions that his service-connected disabilities have rendered him unable to work.  However, the medical evidence and VA opinions are persuasive evidence to the contrary.  For these reasons, the Board finds that the evidence demonstrates that the criteria for TDIU have not been met.  A referral for extraschedular consideration is not warranted.  As the preponderance of the evidence is against this claim, the claim is denied.  



ORDER

Entitlement to an extraschedular rating for spondylolisthesis at L4-L5, currently rated as 40 percent disabling is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.  




____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


